Exhibit 10.78

SUMMARY OF NAMED EXECUTIVE OFFICER COMPENSATION FOR 2006

     The following sets forth a summary of the base salary and other
compensation arrangements for 2006 for the Co-Chief Executive Officers (the
"Co-CEOs") of Nelnet, Inc. (the "Company") and the four other highest
compensated executive officers of the Company during 2005 by reference to total
annual salary and bonus for 2005 (collectively, the "Named Executive Officers").

Base Salaries

Name and principal position    
2006 base salary
            Michael S. Dunlap    
$500,000
    Co-Chief Executive Officer        

  Stephen F. Butterfield    
$500,000
    Co-Chief Executive Officer        

  Jeffrey R. Noordhoek    
$275,000
    President        

  Terry J. Heimes    
$325,000
    Chief Financial Officer        

  David A. Bottegal    
$300,000
    Chief Executive Officer –      Nelnet Education Services        

  Matthew D. Hall    
$275,000
    Chief Operating Officer –      Nelnet Education Services  

Performance Bonus Payments

     The Named Executive Officers (other than the Co-CEOs, Michael Dunlap and
Stephen Butterfield) are eligible for performance bonus payments under a 2006
incentive plan arrangement under which an incentive compensation pool for
employees will be established based upon a formula that increases the available
compensation pool amount as the Company's Base Net Income increases. Base Net
Income is computed as consolidated net income under generally accepted
accounting principles excluding derivative market value adjustments,
amortization of intangible assets, and variable-rate floor income items. The
total incentive pool for all eligible employees is expected to be approximately
10-12% of Base Net Income.



--------------------------------------------------------------------------------

     The bonus amounts earned and ultimately distributed will be subject to
certain performance goals which are expected to include:

a.   Fiscal (financial and operational) performance measures, such as levels of
student loan assets and originations, levels of operating expenses, and
diversification/growth of other fee income;


b.   Customer engagement and satisfaction measures; and


c.   Employee engagement and motivation measures.


The bonus amounts will also be based on other specific quantitative and
qualitative targets, goals and measures established for each employee, and the
employee’s performance during 2006. For the Named Executive Officers (other than
the Co-CEOs), the incentive amounts will be further based upon a percentage of
their salary that ranges up to 100%, with a target incentive level between
75-80%.

     The Named Executive Officers (other than the Co-CEOs) can elect to receive
all or a portion of their annual incentive bonus in shares of the Company’s
Class A common stock issued under the Company’s Restricted Stock Plan. The Named
Executive Officers (other than the Co-CEOs) will have 30% of their bonus paid in
such shares, unless they elect otherwise.

     The Company has an Executive Officers Bonus Plan for the Co-CEOs of the
Company. A copy of this plan has been filed as an exhibit to a Company filing
with the Securities and Exchange Commission. Under this plan, bonus compensation
will be available in 2006 to each of the Co-CEOs in the amount of 0.60% of Base
Net Income. Bonus payments under the Executive Officers Bonus Plan for a
particular year are made subsequent to year-end after the Company's earnings for
the year have been finalized and announced to the public.

Other Compensation

     The Company owns a controlling interest in an aircraft due to the frequent
business travel needs of its executives and the limited availability of
commercial flights in Lincoln, Nebraska, where the Company's headquarters are
located. The Company allows the Co-CEOs to utilize the aircraft for personal
travel when it is not required for business travel. The value of the personal
use of the aircraft is based on the Company’s aggregate incremental costs, which
include variable operating costs such as fuel costs, mileage costs, trip-related
maintenance and hangar costs, on-board catering, landing/ramp fees, and other
miscellaneous variable costs.

     The Company "matches" certain employee contributions to its 401(k) savings
plan. In addition, the Company pays premiums on life insurance for its
employees.

2